IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-434-CR


DWAYNE WALKER,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 0911452, HONORABLE WILFORD FLOWERS, JUDGE
 



PER CURIAM
	This is an appeal from a judgment of conviction for aggravated sexual assault.
	It has been brought to the attention of this Court that appellant died February 3,
1992.  The death of the appellant during the pendency of appeal deprives this Court of
jurisdiction.  King v. State, 379 S.W.2d 907 (Tex. Crim. App. 1964); Crips v. State, 240 S.W.2d
112 (Tex. Crim. App. 1922).
	The appeal is permanently abated.  See Mojica v. State, 653 S.W.2d 121 (Tex.
App. 1983, no pet.).

[Before Justices Powers, Jones, and Kidd]
Appeal Permanently Abated on Court's Motion
Filed:  April 1, 1992
[Do Not Publish]